DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, claims 1-8 and 12-16 drawn to a meter having a test strip shown in fig. 4, in the reply filed on 3/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-22 are canceled.
Currently, claims 1-8 and 12-16 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “a first conductive metal” (emphasis added) in lines 4-5. Applicant has no support for the limitation in the originally filed disclosure. “A first conductive metal” is nowhere to be found in the originally filed disclosure. On the contrary, Applicant discloses a first conductive material of carbon black, see paragraphs [0034-0035]). Carbon black is not metal.
Independent claim 1 also recites “each of the working electrode, the first electrode, and the second electrode formed of a first conductive metal formed on a substrate, a second conductive metal layer formed on the substrate between the working electrode and the substrate and between the second electrode and the substrate, the second conductive metal being of higher conductivity then the first conductive metal” in lines 3-8. Applicant has no support for each of the electrodes formed of “a first conductive metal formed on a substrate” and “a second conductive metal layer formed on the substrate between the working electrode and the substrate and between the second electrode and the substrate”. Applicant discloses each of the electrodes including a conductive layer of the second conductive material, e.g. 401and 402 for working electrode 201, 403 for second electrode 203 ([0036]). 
Claims 2-8 and 12-16 are rejected on the same ground as claim 1.
For the purpose of this office action, the first conductive metal is construed as a first conductive material, for example carbon black, as described in Applicant’s originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “each of the working electrode, the first electrode, and the second electrode formed of a first conductive metal formed on a substrate, a second conductive metal layer formed on the substrate between the working electrode and the substrate and between the second electrode and the substrate, the second conductive metal being of higher conductivity then the first conductive metal” in lines 3-8. It is unclear of what is being claimed, e.g. each electrodes formed of a first conductive metal formed on a substrate and a second conductive metal, or each electrodes formed of only a first conductive metal formed on a substrate.
Claims 2-8 and 12-16 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, 8, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0174948) in view of Watanabe et al. (US 2013/0192987).
Regarding claim 1, Lee et al. discloses a method of operation of a meter to measure a response of a sample on a reaction chamber of a test strip (see figs. 1-2, 4, 10 and 28-29), comprising: 
placing a sample on the reaction chamber of the test strip of the meter (see step 2802 in fig. 28; or step 2902 in fig. 29):
assigning a first electrode of the test strip to be a counter electrode (see reference electrode being labeled as 123 in fig. 1 or RE in fig. 4, [0039]); 
applying a first signal to a working electrode (121, fig. 1) of the test strip during a first period of time (T1, see steps 2804 and 2806 in fig. 28, also see T1 in figs. 10 and 18-24; or step 2904 in fig. 29);
assigning a second electrode to be the counter electrode (see counter electrode being labeled as 122 in fig. 1 or CE in fig. 4, [0039]);
applying a second signal to the working electrode of the test strip during a second period of time (T1 and T2, see steps 2808 and 2810 in fig. 28, also see figs. 10 and 18-24; or step 2908 in fig. 29); 
measuring the response (or second current) during the second period of time (see step 2810 in fig. 28; or first current in step 2908 in fig. 29);
determining concentration of analyte in the sample from the response (see steps 2814 and 2816 in fig. 28; or [0094]): and
calculating a diffusion factor in the sample from the response (see step 2814 in fig. 28; or step 2910 in fig. 29).
Lee et al. discloses the electrode layer (120) that includes the working electrode (121), the first electrode (123), and the second electrode (122) can be made of conductive materials such as gold, platinum, silver, carbon, and carbon/silver (see [0039]).
Lee et al. does not explicitly teach each of the electrodes of the test strip is formed of a first conductive material such as carbon black formed on a substrate and a second conductive material of metal formed on the substrate such that the second conductive metal layer is formed between the working electrode and the substrate and between the second electrode and the substrate, wherein the second conductive metal has higher conductivity than the first conductive material.
Watanabe et al. discloses an electrode system with each of working electrode (110, figs. 1-4), first electrode (or reference electrode 130, figs. 1-4) and the second electrode (or counter electrode 120, figs. 1-4) being formed of a first conductive material (see top electrode layer 103, figs. 2(b), 3(b) and 4(b)) such as carbon black (see [0042]) on a substrate (see base material 170, figs. 1-4), and a second conductive material of metal (see bottom electrode layer 101, figs. 2(b), 3(b) and 4(b), [0041]) formed on the substrate (170, see figs. 1-4) such that the second conductive metal layer (101) is formed between the working electrode (110) and the substrate (170) and between the second electrode (120) and the substrate (170, see figs. 2(b), 3(b) and 4(b)), wherein the second conductive material of metal (or bottom electrode layer 101) has higher than the first conductive material (or top electrode layer 103, see [0009-0010], [0012]). Watanabe et al. teaches the resistance value of such electrode system would be significantly decreased thus the biosensor would have a high level of sensitivity ([0010] and [0012]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the test strip of the method of Lee et al. by using the electrode system that has a second conductive metal having higher conductivity than the first conductive material as taught by Watanabe et al., because Watanabe et al. teaches such electrode system would have the resistance value significantly decreased thus the biosensor would have a high level of sensitivity.  

Regarding claim 3, modified Lee et al. discloses a method as in claim 1 above, wherein Lee et al. discloses assigning the first electrode of the test strip to be a reference electrode (see claim 1 above) before applying the second signal to the working electrode of the test strip during the second period of time (or before operating the test strip, see figs. 1 and 4).

Regarding claim 4, modified Lee et al. discloses a method as in claim 1 above, wherein Lee et al. discloses assigning the electrodes before operation (see figs. 1 and 4) before the operation. Therefore, Lee et al. teaches assigning the second electrode of the test strip to be a reference electrode (e.g. counter electrode) before applying the first signal to the working electrode of the test strip during the first period of time.

Regarding claim 8, modified Lee et al. discloses a method as in claim 1 above, wherein Lee et al. discloses the polarities of the first signal (during the period T1) and the second signal (or during the period T2) are inverse ([0012-0017], fig. 29, [0090], [0093], [0094], claim 1) and a positive voltage is used for the second signal (see [0057-0058], [0063], [0081-0082] and claim 2).
Lee et al. does not explicitly state the first signal is a negative voltage when the second signal is a positive voltage.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have applied the first signal of a negative voltage when the second signal of positive is being used, because Lee et al. explicitly discloses the first signal and the second signal are of inverse polarities. 

Regarding claim 12, modified Lee et al. discloses a method as in claim 1 above, wherein Lee et al. discloses measuring a first current across the working electrode and the counter electrode (or reference electrode) during the first period of time after the first signal is applied to the working electrode of the test strip ([0045]).

Regarding claim 13, modified Lee et al. discloses a method as in claim 12 above, wherein Lee et al. discloses determining an initial concentration of analyte in the sample according to the first current (see step 2812 in fig. 28).

Regarding claim 14, modified Lee et al. discloses a method as in claim 13 above, wherein Lee et al. discloses the response is a second current measured between the working electrode and the counter electrode (or the reference electrode, see [0045]), and the method further comprises calculating a diffusion factor according to the second current (see step 2814 in fig. 28).

Regarding claim 15, modified Lee et al. discloses a method as in claim 14 above, wherein Lee et al. discloses correcting the initial concentration of analyte in the sample according to the first current utilizing the diffusion factor (see [0083]).

Regarding claim 16, modified Lee et al. discloses a method as in claim 1 above, wherein ee et al. discloses the response is a second current measured between the working electrode and the counter electrode ([0045]).
Claims 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Lee et al. (US 2014/0174948) as applied to claim 1 above, and further in view of Fujiwara et al. (EP 1691192).
Regarding claim 2, modified Lee et al. discloses a method as in claim 1 above, wherein Lee et al. discloses the test strip having different electrode arrangements (see figs. 1 and 8-9).
Modified Lee et al. does not disclose assigning the first electrode of the test strip to be the counter electrode and assigning the second electrode of the test strip to be the counter electrode is performed using at least one switch of the meter.
Fujiwara et al. discloses switching circuit (136, fig. 31) so that each of the electrodes (21, 22, 23, 24, fig. 31) can be switched between a working electrode and the counter electrode in one test strip ([0035], [0047]) to have different electrode arrangements in one test strip (see fig. 31).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Lee et al. by incorporating a switching circuit so that each of the electrodes can be switched between a working electrode and a counter electrode to have different electrode arrangements in one test strip as taught by Fujiwara et al., and because Lee et al. suggests having different electrode arrangements. 

Regarding claim 5, modified Lee et al. discloses a method as in claim 1 above, wherein Lee et al. teaches the response is measuring a current across a working electrode and a reference electrode ([0045]), the response (or the second current) is being used for correction, and the second electrode is the counter electrode (see claim 1 above).
Modified Lee et al. does not disclose the response is measuring a current across the working electrode and the second electrode (or the counter electrode).
Fujiwara et al. teaches the response (or the second measured current) is measuring a current across the working electrode and the second electrode (or the counter electrode, see [0044], [0051-0053]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Lee et al. by measuring the current across the working electrode and the second electrode (or the counter electrode) as the response as taught by Fujiwara et al., because Lee et al. teaches the second electrode is a counter electrode and the response is for correction, and Fujirawa et al. teaches switching electrodes (see fig. 31, [0035] and [0047]) such that measuring current across the working electrode and the second electrode (or the counter electrode) is possible and also for correction ([0044], [0051-0053])   

Regarding claim 6, modified Lee et al. discloses a method as in claim 1 above, wherein Lee et al. discloses the test strip having four electrode pads and paths (see figs. 1 and 8-9). 
Modified Lee et al. does not teach the test strip comprises at least four electrodes.
Fujiwara et al. discloses the test strip comprises at least four electrodes (21, 22, 23, 24) to provide four different electrode pads and paths.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Lee et al. by using the test strip comprising at least four electrodes to provide four different electrode pads and paths as taught by Fujiwara et al., because Lee et al. suggests the test strip having four different electrode pads and paths.

Regarding claim 7, modified Lee et al. discloses a method as in claim 6 above, wherein Lee et al. teaches using a third electrode (or counter electrode) for receiving a floating voltage satisfy the first current and the second current in the first period and second period generated by the working electrode ([0013], [0059], [0084]).
Modified Lee et al. does not teach using the at least four electrodes such that an electrode is assigned as a working electrode, a first and second electrodes are assigned to be the counter electrodes, and a third electrode is assigned to be the reference electrode during the first period and second period of time.
Fujiwara et al. teaches it is possible to use an electrode to be a working electrode and two electrodes to be the counter electrodes for measuring responses (or currents, see [0044], [0050-0053]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Lee et al. by using an electrode as a working electrode and two electrodes as two counter electrodes for measuring responses as taught by Fujiwara et al., because Fujiwara et al. teaches such use is possible. Such modification would involve nothing more than an intended use of the electrodes. In addition, it would have been obvious to one skilled in the art to have used the third electrode as the reference electrode during the first period and second period of time for receiving a floating voltage to satisfy the first current and the second current generated by the working electrode as suggested by Lee et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Lee et al.  does not teach the limitations of the claimed invention. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726